ORDER
PER CURIAM:
Theodore Knox, Jr. and Emily Knox were divorced in 2010. The couple had one minor child and joint custody was awarded to each parent. In early 2011, after Father was charged with several sexual offenses, Mother petitioned for a modification of custody based on a change in circumstance. A bench trial was held in the Circuit Court of Jackson County in 2012, after which Mother was awarded sole physical and legal custody and Father was awarded supervised visits. Father timely appeals. Because wé find no error in the trial court’s decision, we affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.